Case 7:18-cv-02092-KMK Document 91 Filed 08/11/21 Page 1 of 6
Case 7:18-cv-02092-KMK Document 91 Filed 08/11/21 Page 2 of 6
Case 7:18-cv-02092-KMK Document 91 Filed 08/11/21 Page 3 of 6
Case 7:18-cv-02092-KMK Document 91 Filed 08/11/21 Page 4 of 6
              Case 7:18-cv-02092-KMK Document 91 Filed 08/11/21 Page 5 of 6




raserber with tncable cests wd disb11rsama11.te B0fiBrata 011.d Bfi@lit f.om Ota uROtiORo oofiaratals·

arnardad 011.d karai11.ealo111 d11li11.Hh1e 8f!8iMot the Q11fiettd811t 8M8 the Qd@R8M,l!'o eunoel 811 &s

harainaiar pra1:id11d1 BRi it iil
                                                                                     ·
         QROIBIW30; a  _
                    t0J{10GIBO a:.fl 013elW3130 hat
                                                I as a coascqacacc cloho
                                                                      I dolt'bct&tc di3itgmd

b5 Bcfundant and Bcfuadant1s ccaascl cf the July 38, 2819 Otdu mtd rnliag uhltis Oumt (Bocamcat

Uc. 58) dca5iag ca Jal5 38, 2819 the Befuadant 1s 12(b)(l) Motion that hold that socuciga immmtitJ

did IIOL piEtl□de prnsetutlbii Of tlilS pi OCeMlng, that ile◊el theleSS IOIIOW!itg ldWldl aiscove1y deiiidilas

                                                                                         . "'' ...t"'ly
aathorizcd by this 6001 t, Bcfcndaat a11d 8cfcndant"s counsel co11ta111acioasl5 "'"d d"'Fb

ccntiaaul ts assut iaaa aait5 as a justification fst                         F
                                                                 uvu vv•uy •�••vv •• • •itl I�n [vi
                                                                                                 �    @v�• t      tl : d
                                                                                                               �� •v• •�v•'




011.d d11t11M1i11.ad tkat 1u111.11titrn0 @ii h11ue9 8flf!IOf!1i8t11l9 i10!8@lioh11d, a 011d11d 81 d du1ud i1 io       01   of

tl11 Pl111i11iitio M\A 111�111ill8t the li,leMnd&nt Ei!f&&tu isl eaille& ill the sum offfi                     , &ad it is

         8RBl31lt38, /t8.JU80138 and 813Cftl3138 that as a ccmeqaeaee of the dclibernte distcgmd

by Bcfcmiam and Bcfendant's coamcl of H1t July 98, 2819 Otdu mtd rnling of this Oomt (Bocamtht

Ne. SQ) de::5illg w Jal5 JQ, QQlO Orn Bcfulldmrt's lQ(b)(l) Motion that hold that w:crcigll immallity

did notpt cclaefc pr osccatioa of this pt occcdiag, that no eer theless fullocc iag la co fol disco eer y dcarands



ecntinacd to assu t imnmnit5 as a justificatica fut non ccmpliamc :.ith la::Ml Oumt aathmizcj

disco: 015 all sf ::hich ssppmt tho Ocmt's legal fee a::md abs:c dctcaaincd it is also hucb5 dcclatccl

RPd de!@fliliiiad that sa1iia!io11.s \n ka.-aby ififi¥Otifi6ltaly actablickad9 arnardad 011.d da11raad i11. iBl'ar of

the Plaintiffs mtd against 0cfcadaat's coa11scl Ftmtcis fef. Bsckaadi, Esq. in the sa111 of!

                                                             5
                        Case 7:18-cv-02092-KMK Document 91 Filed 08/11/21 Page 6 of 6




                     August 11, 2021

The Court will hold an inquest to assess damages and sanctions on September
27, 2021 at 10:00 A.M. "A motion for sanctions . . . must 'be made separately
from other motions or requests' and must 'describe the specific conduct
alleged to violate [the rule].'" Nuwesra v. Merrill Lynch, Fenner & Smith, Inc.,
174 F.3d 87, 94 (2d Cir. 1999) (alteration in original) (quoting Fed. R. Civ. P.
11(c)(1)(A)). The Court reminds Plaintiffs' counsel that "[w]hen a court
determines that attorneys' fees and costs should be used as sanctions under
Rule 11, the award should be based both on the total amount of reasonable attorneys' fees and costs attributable to the sanctioned party's
misconduct and the amount needed to serve the deterrent purposes of Rule 11." Offor v. Mercy Med. Ctr., 327 F.R.D. 32, 34 (E.D.N.Y.
2018) (emphasis added). Thus, the notion that the Court might order Defendant to pay Plaintiffs' total litigation costs from the start of
this Action is a nonstarter. Any request for attorneys' fees and other sanctions must have a basis in fact and governing case law.

Accordingly, Plaintiffs may submit their proposed damages assessment and sanctions motion no later than August 27, 2021. The
damages assessment and sanctions motion should be accompanied by documentary evidence and a supporting memorandum of law.
Defendant may file its Opposition no later than September 3, and Plaintiffs may file a Reply no later than September 10. The Clerk of
Court is respectfully directed to terminate the pending Motion, (Dkt. No. 79).
